Title: To James Madison from José María Morelos, José María Linaga, and Remigio de Yarza, 14 July 1815 (Abstract)
From: Morelos y Pavón, José María,Linaga, José María,Yarza, Remigio de
To: Madison, James


                    § From Jose Maria Morelos, José María Linaga, and Remigio de Yarza. 14 July 1815, Puruarán. The signatories state that the Mexican people, weary of suffering the tremendous weight of Spanish domination, and having lost forever the hope of being happy under the government of their conquerors, broke the barriers of their moderation, and, confronting difficulties and dangers which seemed insuperable to an enslaved colony, raised the cry of their liberty, and undertook bravely the work

of their regeneration. They relied on the protection of Heaven, which could not forsake the well known justice of their cause, or abandon the righteousness and purity of their intentions, directed exclusively to the good of humanity; they relied on the fire and enthusiasm of their patriots, determined to die before returning to the insulting yoke of slavery; and finally, they relied on the powerful aid of the United States; who, having guided the Mexican people wisely by example, would grant them aid with generous feeling, after signing treaties of friendship and alliance ruled by good faith and recognizing the reciprocal interests of each nation. The disasters brought about by the changing fortunes of war, into which the Mexican people were perhaps thrown by their inexperience, have never beaten down their minds; rather, constantly facing adversities and misfortunes, they sustained their struggle for five years, becoming convinced through practice that there is no power capable of subjugating a people determined to save themselves from the horrors of tyranny. Without arms at the start, without discipline, without a government, fighting with valor and enthusiasm, they pushed back numerous armies, made astounding assaults on fortified positions, and, finally, have made an impression on the pride of the Spaniards, who are already daunted, despite affecting calm in their public papers, and announcing that the fire that burns in the people’s hearts, and assures the success of their efforts, is coming closer to extinction every day. The revolutionary government, having commenced, as was natural, with the most formless rudiments, has been gradually improved, as the disturbances of the war have permitted, and today it is subject to a constitution consisting of maxims of all liberal enlightenment, and adapted, as far as possible, to the genius, customs, and habits of the people, no less than to the circumstances of the revolution. In the course of time it will receive modifications and improvements as enlightened by experience; but will never stray a single line from the essential principles which constitute true civil liberty. Meanwhile, the signatories flatter themselves that the approval and promulgation of their constitutional decree, and the effective organization of their government have produced consternation in the poisoned hearts of their enemies, giving a death stroke to the Spanish loyalists’ hopes, while filling the insurgents with joy, inspiring them with new ardor to continue their glorious enterprise. Precisely at this moment, the opportunity they wished for a thousand times has been presented to them, of establishing relations with the government of the United States, and, making use of the precious moments which a series of incidents, connected by the hand of Providence, has brought them, they hasten to realize their intentions, with the satisfaction that this attempt will not suffer the same fate as others before it, but that, fortunately completed, it will fulfill their designs, providing the completion of the early plans for their political restoration. The interior persuasion in which they have always lived, that being friends and allies, the two American countries, the Northern one and the Mexican one, will influence each other in the matters of their own happiness, and make themselves invincible against the aggressions of envy, ambition, and tyranny, encourages them beyond measure in insisting on this request; so much so that they believe that this important alliance will instantly earn the approval of the worthy representatives of the Anglo-American nation, and of all its citizens, so respectable for their enlightenment and social virtues. The sincerity and the philanthropic spirit characteristic of both nations; the ease and speed with which they can send aid to each other; the attractive combination which will result,

of two peoples, the one privileged with the fertility and products, as rich as they are varied, of their soil, and the other distinguished for their industry, their culture, and their genius, which are the most bountiful wellsprings of the wealth of nations: all this combines to support the signatories’ views, offering henceforward the most gratifying prospect, if the two republics manage to unite by means of treaties of alliance and commerce, which, supported by reason and justice, will become the sacred links of their common prosperity. Engaged with these grand ideas, the Mexican Supreme Congress, in order to open negotiations and form treaties with the United States in the style rightly adopted by nations, has named the most excellent Don José Manuel de Herrera, Licentiate, as minister plenipotentiary, authorizing him with the most ample powers, and has also dictated the instructions necessary to effect the object. In consequence, the Supreme Government of Mexico, in the name of the Congress itself, and the nation it represents, offers this letter and the six legal documents accompanying it to JM’s superior knowledge, praying that he will inform the Congress of the United States of everything the papers communicate, and that he will recommend the recognition of Mexican independence and the admission of the aforementioned José Manuel de Herrera as minister plenipotentiary of Mexico near the government of said States, in order that the process may begin, in the correct form, toward the negotiations and treaties which may assure the happiness and the glory of the two American nations.
                